 TRUCK DRIVERS LOCAL 807259Truck Drivers Local-Union No. 807,InternationalBrotherhood of- Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandGeorgeLightfoot,Anthony Palumbo,Tony Greco, andWhite Rock Beverages Inc., Party to the Contract.Ca3es29--CB-1352-1,29-CB-1352-2,and29-CB-1352-3pension purposes based upon or arising out of unionmembership, or (2) provide or allow service creditson any other basis discriminatorily in violation of theNational Labor Relations Act, so as to favor unionmembers over nonunion employees employed underthesame collective agreement or in the samecollective-bargaining unit as such union members."November 13, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn July 16, 1973, Administrative Law JudgeBenjamin A. Theeman issued the attached Decisionin this proceeding.; Thereafter, the General Counseland the Respondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Truck Drivers Local Union No. 807, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Long IslandCity, New York, its officers, agents, and representa-tiveson the Pension Fund of New York CityTrucking Industry Local 807, shall take the action setforth in the said recommended Order, as, modifiedbelow.1.Delete paragraph 1(a) of the recommendedOrder and substitute the following:"(a) In any manner subscribing or being party to,maintaining, supporting, or participating in thepension program or pension fund established by orarising out of or in relation to a certain agreementand declaration of trust, dated December 1, 1950, orother instrument, as reflected or implemented in anyrulesand regulations, or practices, adopted orfollowed thereunder, insofar and so long as anythereof (1) provide or allow service credits for3PensionFund of New York City Trucking Industry Local 807 wasrepresented at the hearing as Party in Interest2While the Administrative Law Judge'sDecision does not proscribeusingmembership in a labor organization as a factor in determiningeligibility for pension credits, his recommended Order appears to do so.Accordingly,we have,modified the order to accurately reflect theAdministrative Law Judge's conclusionsDECISIONSTATEMENT OF THE CASEBENJAMIN A. THEEMAN, Administrative Law Judge: Thecomplaint alleged that Truck Drivers Local Union No.807, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the Teamsters)from February 28, 1972, violated Section 8(b)(1)(A) and (2)of the National Labor Relations Act, as amended, 29U.S.C. § 151, et seq. (the Act) by being a party to andmaintaining a pension fund containing as one of its rulesand regulations a certain article III, section 2(a) underwhose terms with regard to the accumulation of pensioncredits a preference was accorded to employees who weremembers of the Teamsters prior to January 1, 1937, overemployees who were not members of the Teamsters priorto January 1, 1937.The Teamsters denied the commission of the unfair laborpractices. In addition, the Teamsters raised three affirma-tive defenses: (1) The complaint is not supported by anycharge and has been issued by the Regional Director forRegion 29 on his own motion in violation of Section 10(b)of the Act. (2) The alleged preference in article III, section2(a) stated above does not violate the Act because it cannotbe considered discriminatory in regard to hire, tenure, orany term or condition of employment to encourage ordiscourage membership,nor to restrain or coerce employ-ees in the exercise of Section 7 rights under theAct. (3)Article III, section 2(a) provides for no presumptionfavoringmembership in the Teamsters and thus is notviolative of the Act. These affirmative defenses are dealtwith in section III below.Pursuant to notice, a hearing in this case was held inBrooklyn, New York, on April 30 and May 1, 1973. TheGeneral Counsel, the Teamsters, and the Party in Interestappeared and were represented by Counsel.' They weregiven full 'opportunity to participate, adduce evidence,examine and cross-examine witnesses,and present oralargument. These parties have submitted briefs that havebeen read and considered.Upon the entire record, and from my observation of thewitnesses,Imake the following:1As shown below,the RegionalDirector refused toissue complaints onthe alleged violations dealing with Lightfoot. Palumbo, and Greco.207 NLRB No. 47 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.BUSINESS OF WHITE ROCKAt all material times(1)White Rock Beverages Inc. is aDelaware corporation and a wholly owned subsidiary ofWhite Rock Corporation.(2)WhiteRock Beverages Inc.and White Rock Corporation(together referred to hereinasWhite Rock)are affiliated businesses with commonofficers,directors, and- operatorsandconstitute a singleintegratedbusiness enterprise.(3),The directors andoperators ofWhite Rock formulate and administer acommon labor policy affecting the employees. (4)WhiteRock Corporation has maintained its principal office andsole plant in Boston, Massachusetts,where it is engaged inthe manufacture,sale,and distribution of beverages andrelated products. (5) During the year 1972 (a representativeyear)White Rock Corporation,in the course and conductof its business operations,manufactured,sold,anddistributed at its Boston place of business,products valuedin excess of $500,000, of which products valued in excess of$50,000 were shipped in interstate commerce to otherStates than Massachusetts.It is found,as admitted,that White Rock is an employerengaged in"commerce within the meaning of Section 2(2),(6), and (7) of the Act.H. THE UNIONIt is found, as admitted, that Truck Drivers Local UnionNo. 807, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America (theTeamsters) is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe issues are sufficiently set forth in the Statement ofthe Case above.B.TheFiled Charges Adequately Supported theComplaintThreesimilar charges were filed in this case in October1972 by Lightfoot,Palumbo,and Greco.Each stated:Since on orabout February 19, 1972, and continuingto date,the above named labor organization by itsofficers,agents and representatives has maintained ineffect anemployer-financed,pensionplan for employ-,2The denial letters were identical:Your appeal in the above matter has been duly considered.The appeal is denied substantially for the reasons set forth in theRegional Director's letter of December 15, 1972. The only discoveredinstances of employees'having received pension credit for time duringwhich they were not covered under a Union collective bargainingagreement could not be shown to have been based on any considera-tions other than clerical error which the Union has been trying tocorrect.Appeal from refusal to issue complaints based on a 8(b)(IXA)'charge filed on October 19, 1972, by George R. Lightfoot,an individualalleging that certain provisions in the pension fund agreement betweenees of White Rock Beverage Company, which provid-ed;inter aliathat benefits shall be based upon length ofmembership within theunion,and has denied benefitsto Tony Greco because he did not have a sufficientperiod oftime asa union member.By these and other acts, the above-named labororganization has restrained and coerced employees inthe exercise of their rights guaranteed under Section 7of the Act.By similar letters dated December 15, 1972, the RegionalDirector (Region 29) notified each of the individuals of hisrefusal toissuea complaint on ' the charge. The letterstated:The investigation failed to establish that you havebeen unlawfully denied pension credits for service withWhite Rock Beverage Company because you were, nota member of Truck Drivers Local Union No. 807,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Rather, theevidence tends to show that pursuant to the PensionPlan's rules and regulations you have been denied pastservice pension credits for the period you were not intheunitof employees covered by the collectivebargaining agreement between your employer andLocal 807,Nu-Car Carriers, Inc.,187 NLRB 850. I am,therefore, refusingto issue acomplaint insofar as your,charge alleges that you have been unlawfully deniedbenefits under the Pension Plan because you were not aLocal 807 member. The remaining portions of yourcharge are being processed- further.The three individuals appealed the Regional Director'sruling to the General Counsel of the Board. On January 26,1973, each appeal was denied.2In their answer, at the hearing and in their brief, theTeamsters and the Party in Interest moved to dismiss thecomplaint upon the basis that the refusal to issuecomplaint on the specific denial of benefits to the namedemployees left no charge to support the. complaint in thatthe alleged violation in the complaint had no relationshipto the alleged violation in the charge; that Section 10(b) ofthe Act states clearly that without a charge, the Board hasno basis for proceeding. The General Counsel asserts thatthe language in each charge "By these and other acts, theabove named labor organization has restrained andcoerced. employees in the exercise of their rights guaran-teed under Section 7 of the Act," supports the issuance ofthe complaint. There is merit to the General Counsel'sposition. The motion to dismiss based on the inadequacyof the charge is denied.3the Company and the Union are discriminatory on their face and thatLightfoot was denied benefits on the basis of his prior lack of unionmembership in the union.iThe Region has found merit to the 8(b)(1)(A) allegations thatcertain provisions in the pension fund agreement are illegal,however, itrefused to issue complaint alleging that the denial of benefits wasunlawfully motivated.3Further, it is noted that the Teamsters and the Party in Interest weregiven notice that further proceedings were contemplated.The RegionalDirector's letter refusing to issue complaint contained the sentence "Theremaining portions of your charge are being processed further." The letterdenying the appeal stated that Section 8(b)(1)(A) violations were being TRUCK DRIVERS LOCAL 807261The three . charges stated that the Teamsters, sinceFebruary 19, 1972, and thereafter, restrained and coercedemployeesbecause it "has maintained, in effect anemployer financed pension plan for employees of WhiteRock Beverage Company, which provided that benefitsshallbe based upon length of membership within theunion.... " The complaint herein in paragraph 10 allegesthat "a preference is accorded in accumulating pensioncredits to employees who were members of Respondentprior to January 1, 1937 over employees who were not ordid not become, members of Respondent prior to January1, 1937."By examination it can be seen that the violation of thecomplaint allegation is not, far removed from but is of thesame class as the specific allegation in the complaint. Bothrefer to a preference to union members based on unionmembership.Southern Materials Company, Inc.,181 NLRB958, fn. 1. Thus, there appears little doubt that the actionreferred to in the complaint allegation is sufficiently"closely related"4 to the specific charge allegations as tocome within the scope of the -°By these and other acts"language of the charge. Under such circumstances itcannot be said that the Regional Director has issued acomplaint on his own initiative as he is forbidden to do bySection 10(b) of the Act.Great Plains Steel Corp.,183NLRB 968 and cases cited therein .5C.PensionFund of the N.1' C. Trucking IndustryLocal 8071.Salient featuresof the fundBy an agreement and declaration of trust dated Decem-ber 1, 1950, Local 807 and certain employer associationsand individual employers established the pension fund ofthe N.Y.C. Trucking Industry, Local 807 for the, benefit ofemployees covered by collective-bargaining agreementsbetween the employers and the Union. The terms andconditions were fully set forth in the agreements and rulesand regulations established for the pension plan. Anemployer under the terms of its collective-bargainingagreement with the Teamsters made contributions to thepension fund on behalf of his employees .6The pension fund is administered by a Board of eighttrustees, four are union trustees and four are employertrustees. Each group votes as a unit and in the event of adispute- the trust provides that the matter shall besubmitted to an impartial arbitrator for determination.2.The challenged languageThis proceeding deals with article III, sections 1 and 2(a)processed based on illegal provisions of the pension fund agreement.4 SeePrince Pontiac Inc.,174 NLRB 919, 921;ChampionPneumaticMachinery Co.,152 NLRB 300,3035Great Plainsquotes fromTexas Industries Inc. v. N.LR.B.,336 F.2d128,132 (CA. 5, 1964). That quotation is particularly apt here:It is established that this section [10(b)1 precludes the Board fromissuing acomplaint on its own initiative, and that a charge is aprerequisite to the institution of proceedings before the Board ...However, the charge is not a formal pleading, and its functionis not togive notice to the respondent of the exact nature of the chargesagainsthim..This is the function of the complaint. The charge rather,servesmerelyto set in motionthe investigatorymachinery of theof the pension fund's rules and regulations, which wereincorporated into the rules by an amendment datedFebruary 28, 1972, effective the same day. The new articleIII, sectionsIand 2(a) read as follows:Section 1. Pension Credits Generally. Entitlement to apension under this Plan is determined in part on theaccumulation of Pension Credits. Pension Credits aregranted on the basis of employment covered by thePension Fund. Credits are granted in quarter-yearunits.A Pension Quarter is defined as any period ofthree consecutive months starting August 1st, Novem-ber 1st, February 1st or May 1st. A year of PensionCredits consists of any four quarters of Pension Credit.Pension Credits shall be granted only as set forth inthis Article.There are two bases for securing Pension Credits forthe period before September 1, 1950 and another basisfor accumulating Pension Credits for the period on andafter September 1, 1950. For the latter period, it ispurely a question - of a certain minimum amount ofwork in Covered Employment.Section 2. Past Service.(a) It is recognized that it would be difficult for many,if not most, of the Employees to establish their periodsofCovered Employment prior to January 1, 1937.Consequently, anyone who was a memberof Local 807prior to the period commencing January 1, 1937 may,at the sole discretion of the Trustees, be given a year ofPension Credit for each year he was a member of Local807 during this period. For this purpose, a PensionQuarter shall be credited if the Employee was amember for any part of the quarter. Pension Creditshall also be granted for any period of time that anemployee can prove that he worked in coveredemployment through employer records.3.Conclusion that the language is violative of the'ActSection 2(a) as written recognizes that applicants forpension creditsmay have difficultyin provingcoveredemploymentfor the periodprior to January 1, 19317Section 2(a) in effect separatespre-1937 applicants intotwo classes: (1) members ofthe Union prior to January 1,1937; (2)nonmembersof the Union prior to January 1,1937. As writtensection 2(a) grants two advantages to theunionmember employee over the nonunion memberemployee:(1) it increases the probabilities of a unionmember to get pension credits;(2) it increasesthe burdenof proof of the nonunion member.These'advantages are shown'by the followingexampleBoard. It is largely for the benefit of the Board,not the respondent, sothat it may intelligently determine whether and to what extent aninvestigation is warranted.Consequently.the Board has considerableleeway to found a complaint on events other than those specifically setforth in the charge, the onlylimitation'being that the Board may notget "so completely outside . . the charge that it may be said to beinitiating the proceeding on its own motion.... " (Citations omitted.)6 Since about November 1. 1971, and pursuant to a collective-bargainingagreement with the Teamsters, White Rock has been making contributionsto the pension fund for its employees.7Caused by the absence of social security records. 262DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich reduces the language of section 2(a) to the simplestpossible situation.During the period 1934 to 1937 twoapplicants were employed by employer X and employer Y,respectively.Applicant one was a union member: Appli-cant two was nonunion. Employers X and Y and -theirrecords are no longer existent. No other confirmation orrecord concerning 'covered employment is available= thanthe statement by each applicant of his employment.Section 2(a) is applicable to such a set of facts. It providesthat under such circumstances, ". . . anyone who was amember of Local 807 prior to the period commencingJanuary 1, 1937 may, at the sole discretion of the Trustees,be given a year of Pension Credit for each year he was amember of Local 807 during this period." It is reasonableto conclude that, absent other facts, the, trustees willexercise their discretion in favor of granting the pensioncredits to the union members But regardless of whatoccurred or might occur in practice, and looking only tothe language itself as written' it is clear that a unionmember's probabilities of receiving pre-1937 pensioncredits are greater than those of a nonunion member. Forunder its terms the union member is in a position to receivepension credits where a nonunion member may not. Underthe terms of the pension fund the pre-1937 credits areworth at least $10 a month additional for each year ofpension credit. This payment is not considered insubstan-tialand an arrangement wherein only union membersreceive this advantage is also not insubstantial. Betweenthe union and nonunion members under such circum-stances, the language of section 2(a)makes that valueavailable only to Teamster members.As written, section 2(a) sets up two unequal standards ofproof of covered employment. Under the given situationthe union member is in a position to rely on his unionmembership to support his application. The nonunionmember cannot do so. Lacking this support the nonunionmember is required to exercise extraordinary efforts toobtain confirmatory proof. It follows that the nonunionmember's burden of proving his claim is heavier than theunionmembers. Certainly this distinction creates anadvantage for the union member, for, as the Board said onpage 851 inNu-Car Carriers, Inc.,187 NLRB 850, reviewdenied, 455 F.2d 615 (C.A. 3, 1972), "We do not, however,minimize the burden of proof imposed on non-members."To the extent of an easier burden of proof the unionmember was given an advantage over the nonunionmember because of his union membership. To that extentalso section 2(a) discriminated against nonunion mem-bers.9 It is noted that inNu-Car Carriers,the pension fundprovided that pension credits . were granted to unionmembers by establishing for the latter the presumption thatunion membership was evidence that they had workedunder covered employment. Therein, no such presumptionwas given to nonunion employees. The Board said at 851,"By dispensing with proof of past employment history formembers, members receive an advantage: nonmembersbeing denied the advantage suffer discrimination (Casescited)."UnlikeNu-Car,the language in section 2(a) doesnot create a "presumption" in favor of a union memberthat he may exercise as a matter of right but it doesnevertheless establish a discriminatory advantage in favorof union members and against nonunion members. Suchan advantage based on union membership is violative oftheAct, even though it does not achieve the status of apresumption.10As stated below, the trustees acted favorably upon 32applications for pension credits under section 2(a). Theevidence presented does not show that in doing so thetrustees carried out section 2(a) so as to discriminateagainst nonunion employees." Such nondiscriminatoryadministration does not dissipate the inherent improprietyof section 2(a). As was stated in the concurring opinion inLocal357,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America v. N.LR.B.,365 U.S. at 678 (1961):The mere existence of a clause that on its face appearstodeclarepreferential rights for unionmembersencourages union membership among employees or jobapplicants, persons not privy to the undisclosed intentof the parties, yet affected by the apparent meaning ofthe contract. Hence the mere possibility that such aclausemay actually turn out not to have beenadministered by the parties so as to " favor unionmembers is not enough to save it from condemnationas an unlawful discrimination.The favorable probabilities and advantages for unionmembers found above arose out of the terms andconditions of the collective-bargaining agreements betweenthe Teamsters and employer contributors to the pensionfund.12 Thus, they are a condition of employment affectingthe employees of the trucking industry. To the extent thatthese conditions advantage union members and disadvan-tage nonunion members they do violence to the purposesof the Act. Accordingly, it is found that the language ofarticleIIIsection2(a),aswritten,violates Sections8(b)(1)(A) and (2) and 8(a)(3) and (1) `of the Act. Cf.Nu-Car Carriers, supra,pages 851 and 861, and cases citedtherein.D.Article III Section 2(a) in Operation1.The General Counsel takes the position thatthe operation of the fund is discriminatoryThe General Counsel rested after putting in his proof toshow that article III, section 2(a) was violativeper seof theAct. The Teamsters and the Party in Interest then placed inevidence the practices and procedures of the pension fundin handling applications for pre-1937 pension credits toshow that the fund handled all applicants and applicationswithout discrimination and therefore the language of theagreement was not violative of the Act. On the basis of therecord evidence the General Counsel in his closingstatement and brief, took the position that the administra-8 Scotto, an employer trustee of the fund, testified ". . there's a10Under these circumstances, the Teamsters' third defense fails. Seepresumption there that if he's a union member, there would be coveredStatement of the Case above.employment."11See the following section of this Decision.9Cf Nu-Car Carriers, Inc., supra,wherein the Board found a provision12One of whom is White Rock Beverage.of the pension fund violative of the Act as written. TRUCK DRIVERS LOCAL 807263tionof article III, section 2(a) by the Teamsters was alsoviolative of the Act.13 The record as a whole does notsupport the General Counsel's position.2.Practice and procedureThe determination of pension credits was a two stepprocess.14 The first was the collection of data. The secondwas the trustees' decision.The collection of data was performed by the funds'administrative staff 15 and was commenced by the appli-cant filing an application for pension credits. Eachapplicant filed a standard application form which includedan authorization to obtain earnings data from SocialSecurity and a list of "all employers in the TruckingIndustry for whom" the applicant ever worked. No timelimit was specified. The applicant was asked to start withhis "present or most recent employer first" and continue inthat order. He was asked to use separate sheets of paper "ifmore space is needed."A major problem for the fund was the determination ofperiods of covered employment16 for the pre-1937 period.As stated in section C, above, the problem was made moredifficultbecauseof the absence of Social Securityrecords.17After all the information available had beencollated, the fund analyzed the data, placed the analysis inthe applicant's folder and the entire folder was forwardedto the trustees for their determination. This procedureoccurredwhether the application was supported byemployer records or not. The assistant administrator statedthat the fund did not take the employer's record forgranted. The union records 18 were useful to validate theemployer's records to achieve the fund's sum of checks andbalances and "to make sure the information that the manwas giving us was true." The assistant administratorcontinued;This is one of the ways that we have of checking it.In other words, if the union records show that thecompany had a contract, that this man was in factlisted on their seniority list at that time and that he wasa member, I mean these things show us that we're onthe right track and that the man would qualify forcredit during that period of time. But again, we would13The original ,complaint herein does not allege that the administrationof section 2(a)wasviolative of the Act. To the extent that it alleges thatSection 2(a) isper seviolative, it is broad enough to place in issue anallegationthat as administered the fund was also violative of the Act. In anyevent, the Teamsters voluntarily introduced the facts upon which theGeneral Counsel's, allegation is based, the matter was fully litigated at thehearing andis included in point II of the Teamsters' brief Cf.Gust KNewberg Construction Company,174 NLRB 1108, 1110 In. 12. See also,Local 146, Sheet Metal Workers,203 NLRB No. 168, In. 1, wherein anallegation in an amended charge was not included as an allegation in thecomplaint and was not considered in issue by the Administrative LawJudge The Board however, decided the issue because "there was litigationof it."14The procedures were standard for all applications whether for pensioncredits for employment prior to January 1, 1937, or after that date.15An applicant was not required to make an independent investigationto prove covered employmentisCovered employment prior to January 1, 1937 according to article IIIwas defined as:Periods of employment, even before coverage by a Local 807 contract,by an employer which participated in the Pension Fund on September1, 1950, shall also be credited, provided that it was employment in aput it on the analysis sheet and then submit it to thetrustees for final determination.The Trustees reviewed each application individually. Inmaking their determination they considered all the datacontained in the applicants' file. In certain cases, oraltestimony was considered to supplement the documentalevidence. There were available people who had been in thetrucking industry since 1925 who had personal knowledgeof events, people, and employment prior to 1937. Some ofthe trustees of the fund were in that category. Theirtestimony in connection with certain applications for pre-1937 credits became part of the evidence used by thetrustees.Scotto, an employer trustee, detailed the procedure thetrustees went through generally in making their determina-tion. As an example of the use of oral testimony he referredto applicant Caprio. When his case was being considered,Mangan, president of the Teamsters and one of thetrustees,was present. Mangan was formerly employed bytheU.S.Trucking Corp. Mangan confirmed from hispersonal knowledge that Caprio had been employed byU.S. Trucking prior to 1937 though that company had norecord of thesame.As Scotto put it:For example, [Joe Mangan ] happened to be thesteward on the U.S. job. Absent all other documents,absent every other type of evidence that we could find,Mr. Mangan came forward in his capacity as stewardat that time who could tell us yes, I worked with thisman, he was on the job, he was there in coveredemployment, I was present at the same time.Mangan testified with regard to applicant Ubrico also. It isnoted that in both cases an affidavit was obtained fromMangan and includedin each man's file.Other than thesetwo applications, the record does not show that otherapplicant's files' were supplemented by oral testimony.19Received in evidence without objection was a summaryand analysis of the action taken by the trustees with regardto the 32 pre-1937 applications. The parties stipulated thatthe summary prepared by the assistant administrator listedthe data contained in each applicant's file.The stipulationalso stated that summary did not contain everything thatwas considered by the trustees in deciding each applica-tion.Also received in evidence were union records of thecategory of work (such as a driver, helper, etc) which is covered byLocal807 agreements.Covered employment was interpretedin the funds'booklet of question andanswers as follows:.. .For the period before September 1, 1950 [covered employment]may also include work not covered by a Local 807 contract provided itwas a job for which Local 807 bargains and the employer participatedin the plan on September1. 1950.>17With regard to applications for post-1937 credits that data collectedincluded social security and union records According to the assistantadministrator of the fund a combination of at least these two showed thevarious companies the employee worked for, whether each company had acontract, the seniority listing of the employee, and the type of work he wasdoing Theassistant administrator called the result a "sum of checks andbalances" The union records were considered essential to a determinationof pension credits. See also In. 30.isAccording to the assistant administrator,union recordsmeantcontracts,seniority lists, and initiation date into union membership.19 Scotto was the only trustee who testified He stated that minutes werekept by thetrustees of the action taken on each decision,that without theseminutes he was unable to state whether he was present when a particularapplication was decided. 264DECISIONSOF NATIONAL-,LABOR RELATIONS BOARD32 applicants containing data used by theassistantadministrator in compiling the applicant's file.20 Theparties in their briefs and argument deal with individualfilesand the evidence contained in the record for eachindividual.Of course, the record evidence is the basis forthe final determination herein that there was no violationof the Act in the administration of the fund.3.Analysisand conclusionsa.IntroductionThe General Counsel, to support the allegation ofdiscrimination,referstosixapplications (King,DeStefano, Sloan, Burke, Geyer, and Woyzick). He claims theinitiation,date played a significant role in the determina-tion of the pension credits.21, He also refers to 10 otherapplications (Geis, La Morte, Firman, D'Avola, Cohen,Daum, Kelly, Connors, Krauss, and Zalewski) whereinpension credits were based on the initiation dates "whichdates were later than dates established22 by said applicantsforhaving commenced their employment in coveredemployment from other evidence." As a result, the GeneralCounsel asserts that the applicant was "granted fewerpension credits." Generally, the General Counsel contendsthat the initiation date, evidence of membership in theTeamsters was used by the trustees to create a presumptionof covered - employment; that this was the same type ofpresumption, the Board found unlawful inNu-Car Carri-ers, supra.The General Counsel does not refer to the remainder ofthe 32 cases decided by the trustees. It is consideredessential that they as well as the ones referred to by theGeneral Counsel be examined to determine whether in factthe operation of the fund and the granting of pensioncredits were administered so as to violate the Act.b.Analysis of the 16 pre-1937 applications theGeneral Counsel considered not violative of the ActThe General Counsel does not assert a violation of theAct in the case of 16 applications:With regard to five applications (Wild, Spinelli, Rocco,Basile, and Kronen) pension credits were granted to theapplicant to commence at a date later than that of hisinitiationdatewhere employment records in the fileshowed that his employment started at the later date.23With regard to four applications (Howard, Tracey,Klepacki, and Zelenka) pension credits were granted to theapplicant based on employment that commenced prior tothe time of his initiation date.24With regard to five applications (Vukek, Mazza, LaRocca,Maj, and. Thorp) pension credits were granted to20No applicant's complete file was placed in evidence, nor does therecord contain a clear statement of the actual data used by the trustees inconnection with each application.21The General Counsel does not show how the playing ofa "significantrole" is violative of the Act22This word was used by the General Counsel. Perhaps a better word is-asserted "23The record shows that these conditions are the same as those for the10 above wherein the General Counsel asserts a violation The GeneralCounsel does not distinguish these from the 10. In all 15, the pension creditsapplicants based on their employment records. The recordcontained no union initiation date.25With regard to Ubrico's application, pension creditswere granted to him commencing with his union initiationdate of October 25, 1927, which was later than the datethathe commenced employment. The record includesSocial Security records showing that Ubrico was employedby Century Transportation from 1937 forward. Also itcontainsMangan's affidavit that Ubrico was working forCentury from 1926 to 1936.26,With regard to Caprio's application, pension credits weregranted to him from March 1, 1932. His union 'initiationdate was March 7, 1932. His employer had no record ofemployment for the period from 1932 to 1936. The recordincludes an affidavit of Mangan showing employment forthat period.Examination of the foregoing shows that the resultsobtained bear out the trustees' statements that eachapplicationwas handled on an individual basis. No setpattern of treatment is shown. The union record wasincluded in the applicant's file and was considered as afactor in the determination process. In some cases, theinitiation date was given more weight'than in others. Thereisno showing, however, that the union record was usedother than as' evidence by the trustees in making theirdecision.c.Analysisof 16 pre-1937applications the GeneralCounsel considered violativeof the ActThe next six cases to be dealt with are those first listedabove by the General Counsel as violative of the Act.With regard to Sloan's application, his file showed anemployer letter stating he started work in 1935. Sloan wasgranted pension credits from July 1, 1935. His unioninitiation date was June 20, 1935. The record contains noexplanation for the selection of the later date to commenceSloan's pension. In any event, this condition is the same asthat of Wild, Spinelli, etc., in section (b) above to which theGeneral Counsel did not object. It may be that the unioninitiationdate affected the choice of the later date butabsent additional information the conclusion is notwarranted. If the initiation date did affect the selection ofthe later date (which is not an improbable conclusion as amatter of regularity) then the reasoning applied to the nextthree cases is also applicable to Sloan with the same result.With regard to three applications (Burke, Geyer, andWoyzick) pension credits were granted to the applicants onthe combined evidence of employment records and unionrecords. Burke's file contained a letter showing he hadbeen first employed during the early part of 1934. Nospecific, datewas indicated. Burke was granted pensioncredits starting withMarch 12, 1934, the union initiationstartedwith the initiation date later than the employment date. Eachreceived fewer credits24Apparently, the trustees did, not consider the initiation date thecontrolling factor.25The recorddoes notaccount for the lack ofthe initiationdate Therecord does show that all 32 applicants were union members.26The General Counsel does not question this decision. It is noted thatin this case as with the 15 mentioned above the initiation date was used forthe commencement of pension credits and not an earlier employment date.The result was the same, a loss of pension credits. TRUCK DRIVERS LOCAL 807265date.Geyer's file contained a letter from the employershowing a date of hire in 1935. Again no specific date wasincluded. Geyer was granted pension credits starting withDecember 14, 1935, the union initiation date. Woyzick'sfile contained a -letter showing he started employment in1927.No specific date was mentioned.Woyzick wasgranted pension credits starting with September 7, 1927,the union initiation elate.The record contains no explanation why the trusteeschose the initiation date in the last three cases. Thisdecision does not pass in any way upon the rightness orwisdom of the trustees' decisions. It deals only with thataspect of the administration of the fund that is alleged tobe violative of the Act. Viewed from the latter aspect, thetrustees' decisions are not considered unreasonable. Therecords before the trustees, as shown above, contain nodefinitedateof employment. For fund purposes aparticular time must be fixed. To resolve this problem thetrustees selected the one item that reliably specified a time,the union- initiation date. It could reasonably be concludedthat as of that date each of the three applicants were or hadstartedworking for the specified employers. Such adecisionundoubtedly gave significance to the unioninitiation date. In the, opinion of the writer it did not givethe date improper or illegal significance nor was its use toresolve a procedural problem discriminatory.With regard to two applications (King and De Stefano)pension credits were granted as a result of the combinedevidence of the application and the union records. King'sapplication claimed employment from 1934 with R. R.Motor Haulage, Inc. No employer records could beobtained.The union record showed the name of hisemployer to be "R & R," and also, contained King'sinitiation date. -King was granted pension credits fromSeptember 19, 1934, the initiation date. De Stefano was acase similar to King's. His application claimed employ-ment by De Stefano Trucking in 1934. No employerrecords were obtainable. The union record showed that hehad been employed by four trucking companies includingDe Stefano. Also, social security records showed DeStefano employed,by De Stefano Trucking in 1937. DeStefano,was granted pension credits commencing withSeptember 6, 1934, his initiation date.As with the three cases dealt with in the precedingparagraph, no explanation of the choice of initiation date isgiven.However, as in those cases, it appears from thecombined records of the applicant and union that Kingand De Stefano started employment some indefinite timein 1934. Accordingly,, in the opinion of the writer thereasoning applied to the above three cases applies equallywell to these two.The next 10 cases are those listed by the General Counselas violative of the Act because the consistent use of the27A secondary argument of the General Counsel is that the initiationdate being later than the employment date claimed by the applicant, therewas a resultant loss of pension credits. This secondary argument is alsorejected. This argument appears to be based on the premise that the trusteesshould accept the employment date stated by the applicant in hisapplicationSuch a premise goes to the discretion and judgment of thetrustees in dealing with the evidence before them. That discretion is notsubject to review by the Board except where it is shown to be violative of theAct. It is significant and patent that the Trustees did not accept theapplicant's application as evidence of covered employment. Thus withoutinitiation date to grant pension credits was based on apresumption of covered employment found illegal inNu-Car Carriers, supra.27-The basis for the General Counsel's contention that theillegal presumption was used inall 10 cases isthe testimonyof Scotto, the employer trustee regarding the decision bythe trustees in the La Morte application, one of the 10cases above mentioned. Following is a resume of the factsdealing with the La Morte decision.LaMorse's application claimed he started coveredemployment in 1928 with V. A. Maturo & Co., Inc.Included in the file was an affidavit from the companystating that La Morte was a truckdriver for the companyfrom 1928 to 1945. Social security records showed that V.A.Maturo was La Morte's employer commencing with1937. La Morte was granted pension rights commencingwith hisunion.initiation date of October 15, 1936. Scottotestified that the trustees made that determination becausethe facts before them showed "no evidence of coveredemployment." The trustees did not accept the affidavitfrom V. A. Maturo standingalone.28 The trustees acceptedment because as Scotto stated, "There's a presumptionthere that if he's a union member, there would be coveredemployment."-Examination of the remainingnine casesshows that theinitiation date as shown in the union records was used bythe trustees to be thestartingtime for the commencementofpension credits. In granting pension credits thetestimony of Scotto and the record as a whole shows thatother evidence than the initiation date was also consideredin making the determination.Of the nine remainingcases,six show evidence in theapplication,of employment that preceded the unioninitiation date. The union record or other evidence showssimilar data. The trustees, however, used the initiation dateas the commencement of the pension credits. No explana-tion for this action is given. The record data with regard tothese sixcasesfollows:Geis' application claimed he started working for theWilliam Geis Trucking Corp. in 1929. A letter from thecompany stated he had started in 1926. The union recorddoes not show any employer's name.,-Social Securityrecords were not mentioned. Geis received pension creditscommencing with his initiation date of September 7, 1934.The record contains no explanation for the use of theinitiation date.No comment is made on the similarity ofthe names, of the applicant and the company.29Firman's application claimed he was employed byHasman & Bazt, Inc., commencing from 1929 to 1942.Social security records show'that Herman & Bazi'was hisemployer from 1937 forward.30 No record of Firian'semployment prior to 1935 was available. Firman receivedthe union records in those cases, the applicant would havebeen granted nopre-1937 pension credits. The use of the union records (including theinitiation date) granted the applicant pension credits from the initiation dateforward.In this manner, the applicant received more pension credits, notless as claimedby the General Counsel. This leaves for discussion the maincontentionof the General, Counsel dealing with the illegal presumption.28The record does not give the reason for this action20There is testimony in the record that owner-operators of truckingcompanies are notwithin covered employment.30The assistant administrator testified that Social Security records were(Continued) 266DECISIONSOF NATIONALLABOR RELATIONS BOARDpension credits commencing with his union initiation dateof April '9, 1935: Scotto testified that he did not recall whatwas considered by the trustees in the determination ofFirman's case.Cohen's application claimed covered employment from192331 with a firm called J. Cohen & Bros., Inc. The unionrecord showed his employer at the time he joined the unionto be with Cohen Bros. Social security data was not shown.No employer records were available. Cohen was grantedpension credits from June 20, 1929, the date of his unioninitiation.Daum's application claimed employment by Daniels &Kennedy, Inc., from 1933 forward. Employer records didnot cover employment from 1933 to 1936. Social securityrecordswere not shown. The union record showedemployment with "D & K." Daum was granted pensioncredits commencing with July 11, 1936, hisunion initiationdate.Connors' application claimed covered employment byConboy Trucking Corp. beginning with 1926 or 1929.Social security data was not shown. No employer recordswere available. His union record showed an employer"Conboy Tkg." Connors was granted pension rightscommencing with October 1, 1934, his union initiationdate.-Zalewski's application claimed covered employmentfrom June 1, 1935, with L. T. Stevenson Co., Inc. Noemployment records were available. Social security datawas not shown. The union record showed that an employerwas "L. T. Stevenson." Zalewski was granted pensioncredits commencing with November 4, 1935, his unioninitiation date.The three remaining cases are set forth herein as therecord shows the data concerning each:D'Avola's application claimed covered employmentfrom 1934 forward. No employer records were available.Social security data was not shown. The record contains noother information as to the action taken by the trusteesexcept that D'Avola was granted pension credits com-mencing with January 1, 1935.32Kelly's application claimed covered employment with J.M. Walker & Sons from1932or 1933 to 1937. Socialsecurity data was not shown. His union record showsemployment as a driver with two firms other than Walker.No employer records were available. Kelly was grantedpension credits from October 1, 1934, his initiation date.Krauss' application claimed covered employment withtheGeeham Trucking Company from September 1930.Social security data was not shown. No employer recordswere available. His union record showed another employ-er.Krausswas granted pension credits commencingSeptember 7, 1934, his union initiation date.used as evidence of pre-1937 employment because of the factor ofcontinuity of employment.31 In another place in the record this date is shown as 1920.32 In the summary the date that D'Avola became a union member isshown as "1935 " The umon record in evidence showed a date 11-5-35. Noexplanation of these items is contained in the record. This discrepancy castssome doubt on the fact that January 1, 1935, was D'Avola's initiation date.33 In agreement with that decision as found above,the provisiond.Conclusion that the fund was not administered inviolationof the ActIn view of Scotto's testimony in the La Morte case it isnot unreasonable-to conclude that the trustees gave effectto the initiation date in the above applicants'files to createa presumption of having worked in covered employment.The Teamsters and the Party in Interest do not deny this.In their brief they state, "In those instances where noemployer records were availableand the trustees weresatisfied that the applicant 'worked in pre 1937 employ-ment, the initiation date into Respondent union was usedas the commencement date for past service credits. . . . Itrepresented the only prudent solution to a practicalproblem.The trustees...applied a common factor toeach ofthose claims."The General Counsel rightlystatesthat "This is the sametype of presumption which the Board found to be unlawfulwhen embodied in a provision of a Pension Fund's rulesand regulations in theNu-Car Carriers Case."33Thedistinction betweenNu-Carand thiscase is contained inhis statement. TheNu-Car Carrierdecision forbids theinclusion of the presumption in the document establishingthe fund. It does not forbid the use of the presumptionwhere necessary to determine a particular case when all thefacts involved are considered including that presumption.What is proscribed inNu-Caris the preestablishment ofthe presumption as a matter of right.The subsequent use asa factor of evidence in the decision, making process is notproscribed. The use of presumption is a valuable tool inmaking determinations.34 Nothing has been shown in thiscase that the trustees used the presumption of coveredemployment herein in a manner forbidden by the Act. TheGeneral Counsel has not shown that the presumption wasinvalid,35 nor has he shown any particular case or caseswherein no evidence was considered but the initiation dateof the applicant. As stated above and as an examination ofthe 32 cases shows, each case appears to have beenresolved on its own merits.It turns out that the use of theinitiation date benefits the union members. But it is notshown that such benefit is improper nor its use in makingthe pension credit grant improper. To a certain extent theexistence of this presumption is a byproduct of unionmembership or collectivebargaining which if not usedimproperly should not be denied a union member.36Accordingly, on the record as a whole it is found that it hasnot been shown that the pension fund has been adminis-tered bythe fund in a manner violativeof the Act.Upon the foregoingfindings and the entirerecord, Imake the following:CONCLUSIONS OF LAW1.Truck Drivers Local Union No. 807, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemencontainedin the Teamstersfund agreement was found in violation of theAct.33For example,presumptionof regularity,failure to produce evidence,of continuity, of continuingmajority, etc.35To the contrary,taking into consideration the experience andknowledge of the trusteesit is concluded that the presumptionis valid.36See Nu-Car Carriers, supra,at 850and 859. TRUCK DRIVERS LOCAL 807267and Helpers of America, at all times material herein, hasbeen and is a labor organization within the meaning ofSection 2(5) of the Act.2.White Rock Beverages, Inc., at all times materialherein has been and is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.3.Assertion of jurisdiction in this proceeding is proper.4.By entering into an agreement with White Rock andother employers engaged in commerce for a pension fundcontaining the following sentence:Consequently, anyone who was a member of Local 807prior to the period commencing January 1, 1937 may,at the sole discretion of the Trustees, be given a year ofPension Credit for each year he was a member of Local806 during this period.The Teamsters has restrained and coerced, and is continu-ing to restrain and coerce, employees in the exercise ofrights guaranteed in Section 7 of the Act, in violation ofSection 8(b)(1)(A) of the Act, and has caused andattempted to cause and is continuing to cause and attemptto cause employers, including White Rock, to discriminateagainst employees in violation of Section 8(a)(3) of the Act,thereby violating Section 8(b)(2) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The Teamsters has not engaged in any violation ofthe Act in the actual administration of the fund.THE REMEDYHaving found that the Teamsters has engaged and areengaging in unfair labor practices, it is recommended thatTeamsters be required to cease and desist therefrom andpost appropriate notices in effectuation of the policies ofthe Act.Upon the foregoing findings of fact, conclusions of law,the entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER 37TruckDriversLocalUnion No. 807, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, its officers, representatives on thepension fund of the N. Y. C. Trucking Industry, Local 807,shall:1.Cease and desist from:(a) In any manner subscribing, or being party, to,maintaining, supporting, or participating in the pensionprogram or pension fund established by or arising out of orin relation to a certain agreement and declaration of trust,dated December 1, 1950, or other instrument, as reflectedor implemented in any rules and regulations, or practices,adopted or followed thereunder, insofar and so long as anythereof (1) provide or allow service credits for pensionpurposes based upon or arising out of union membership,or (2) provide or allow service credits for pension purposesbased upon union membership as establishing or support-ing a finding or conclusion, or employment under acollective agreement cognizable for pension entitlementpurposes in whole or in part, or (3) provide or allow servicecredits on any other basis discriminatorily in violation oftheNational Labor Relations Act, so as to favor unionmembers over nonunion employees employed under thesame collective agreement or in the same collective-bargaining unit as such union members.(b) In any manner causing White Rock Beverages, Inc.,or any other employer engagedin commerce,throughcontribution to, solicitation or request to contribute to, orparticipation in such pension program, plan, or fund, todiscriminate against employeesso asto encourage ordiscourage union membership or otherwise so as thereby toviolate Section 8(a)(3) of the Act.(c) In any like or related manner (I) violating Section8(b)(])(A) or (2) of the Act, or (2) causing White RockBeverages, Inc, or any other employer engaged incommerce, to violate Section 8(a)(3) of the Act, or (3)restraining or coercing employees in the exercise of anyrights guaranteed in Section 7 of the Act.2.Take the following affirmative actions, which arenecessary to effectuate the policies of the Act:(a) Forthwith transmit to the trustees of the pension fundof the N. Y. C. Trucking Industry, Local 807 copies of thisDecision and take the necessary steps to implement therequirements of this Order_(b) Post at its business offices and meeting places, andcause to be posted at the premises- of the pension fund,copies of the notice attached hereto marked "Appendix."38Copies of said notice, on forms provided by the RegionalDirector for Region 29, shall be dulysignedand postedimmediately upon receipt thereof and maintained for 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to members and to pensionfund applicants are customarily posted. Reasonable stepsshall be taken to insure said notice is not altered, defaced,or covered by any othermaterial.(c)Notify the Regional Director for Region 29, inwriting,within 20 days from receipt of this Order, whatsteps have been taken to comply therewith.39IT IS FURTHER ORDERED that the complaint be dismissedas to the allegations not found herein to be unfair laborpractices. In keeping with the foregoing, the motions todismiss the complaint are denied and the affirmativedefenses alleged are found inadequate. The contention isnot valid that the article III, section 2(a) cannot beconsidered to encourage or discourage membership in anylabor organization within the meaning of Section 8(a)(3)because it relates to the period prior to January 1, 1937.The rationale for this conclusion is laid out inNu-CarCarriers, supra,at 863 and the cases cited in footnote 3,page 851.37 In the event no exceptions are filed as provided by Section 102.46 ofthe Board'sRules and Regulations, the findings,conclusions,recommenda-tions, and recommended Order herein shall, as provided in Section 102.48of said Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.311In the event the Board'sOrderis enforced by a Judgmentofa UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board."79The Remedy and Order herein are based on those contained inNu-CarCarriers, supra 268DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXto encourage or discourage union membership, inviolation of the National Labor Relations Act.NOTICE ToEMPLOYEES AND MEMBERSWE WILL NOT in any like or related manner restrainPOSTED BY ORDER OF THEor coerce any employee in the exercise of any of hisNATIONAL LABOR RELATIONSBOARDrights under the National Labor Relations Act.Any Agency of the United States GovernmentAfter a trial in which all sides had the opportunity topresent evidence and arguments, the National LaborRelations Board has decided that this Union has violatedtheNational Labor Relations Act by being a party to,maintaining, and participating in a pension program andfund which unlawfully discriminates in favor of personswho were members of a Teamsters union prior to January1, 1937. The National Labor Relations Board has accord-ingly ordered us to discontinue this feature of the pensionDatedByprogram and fund and to post this notice.WE WILL NOT subscribe, or be a party, to, maintain,support, or participate in any pension program, plan, orfund which, in violation of the National LaborRelations Act, discriminatorily favors past or presentunionmembers in the award of service credits orotherwise in connection with qualifying for pensions.WE WILL NOTin anyway cause an employer,including White Rock Beverages, Inc., through contrib-ution to or participation in any such pension program,plan, or fund, to discriminate against employees so asTRUCK DRIVERS LOCALUNION No. 807,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)(Representative)(Title)Thisisan officialnotice andmust notbe defaced byanyone.Thisnotice must remain postedfor 60 consecutive-daysfrom the dateof postingand must not be altered, defaced,or covered by any othermaterial.Any questionsconcerning thisnotice or compliance withitsprovisions may be directed to the Board's Office, 16Court Street, 4th Floor, Brooklyn, New York 11241,Telephone 212-596-3750.